Title: From Thomas Jefferson to James Madison, 26 September 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Dear Sir
                     
                            Monticello Sep. 26. 07.
                        
                        Health & weather permitting I shall set out on Wednesday without fail. if I can get off early enough I will
                            be with you by half after three, supposed your dining hour. but knowing how difficult it is to clear out from home at any
                            given hour, if I find I cannot be with you at half past three I shall dine at Gordon’s & beg not to be waited for.
                            recieve for yourself & mrs Madison my affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    